              Case 1:17-cr-00142-RA Document 566 Filed 10/27/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                    DATE FILED:
 UNITED STATES OF AMERICA,

                         v.                                            17-CR-142 (RA)

 JACOB CARGILL,                                                            ORDER

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         The Court has received an additional from Mr. Cargill, dated September 20, 2020, seeking

compassionate release as well as several supporting documents. The letters and supporting documents

will be forwarded to the Government, as well as Mr. Cargill’s prior attorney, Louis Freeman, who is

authorized to assist him with this application. Mr. Freeman shall redact Mr. Cargill’s letter and

supporting documents as appropriate under Judge Abrams’ Individual Rule 5(A) and Local Electronic

Case Filing Rules 21.2, 21.3, and 21.4, and upload it onto the docket.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Cargill.

SO ORDERED.

Dated:      October 27, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
